Order entered December 1, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00443-CV

                    COURTNEY RENEE SILVA, Appellant

                                         V.

              MILAGROZ DIAZ (NOW MIMI WEBB), Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-17-05855-D

                                      ORDER

      Before the Court is appellee’s November 24, 2020 first unopposed motion

for an extension of time to file her brief. We GRANT the motion and ORDER

appellee’s brief be filed no later than January 11, 2021.


                                              /s/    BILL WHITEHILL
                                                     JUSTICE